

115 HR 4443 IH: Urban Indian Health Parity Act
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4443IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Ben Ray Luján of New Mexico (for himself, Mr. Young of Alaska, Mr. Ruiz, Mr. Cole, Mrs. Torres, Mr. Cárdenas, Ms. McCollum, Ms. DelBene, Mrs. Dingell, Mr. Smith of Washington, Ms. Eshoo, Ms. Moore, Mr. Blumenauer, Mr. Grijalva, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo extend the full Federal medical assistance percentage to Urban Indian organizations.
	
 1.Short titleThis Act may be cited as the Urban Indian Health Parity Act. 2.Extension of full Federal medical assistance percentage to urban Indian organizationsSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by striking Indian Health Care Improvement Act) and inserting Indian Health Care Improvement Act) or through an Urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act) pursuant to a grant or contract with the Indian Health Service under title V of the Indian Health Care Improvement Act.
		